DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 are objected to because of the following informalities:  
Claim 1, line 1, the correct phrase is “for securing a threaded rod”
Claim 1, line 2, the correct phrase is “an internally threaded first coupler”
Claim 1, line 3, the correct phrase is “an internally threaded second coupler”
Claim 5, line 1, the correct phrase is “a first threaded rod is to be received”
Claim 16, line 2, the correct phrase is “an internally threaded passthrough coupler”
Claim 16, line 3, the correct phrase is “an internally threaded plurality of angled couplers”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 recites the limitation "the plurality of angled couplers" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2-6, 13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ladyshenski (DE 102012024628 A1).
Regarding claim 1, Ladyshenski discloses an angled coupling 10 for securing a threaded rod 16 comprising a first internally threaded coupler 13, 14; and

Regarding claim 3, Ladyshenski discloses wherein the first coupler is a passthrough coupler having an open interior from a first side to a second side (Fig 2).
Regarding claim 4, Ladyshenski discloses a threaded rod 16 is capable of traversing through the first coupler (Fig 2).
Regarding claim 5, Ladyshenski discloses a first threaded rod is to be received in the first side of the first coupler and a second threaded rod is to be received in the second side of the first coupler (Fig 2).
Regarding claim 6, Ladyshenski discloses thread configurations and diameters of the first coupler and the second coupler are same (Fig 2).
Regarding claim 13, Ladyshenski discloses one or more angled couplings 10 are capable of being used to shift threaded rod in a desired direction (Fig 2).

8.	Claim(s) 1, 8, 9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Al-Tuhami (WO 2016138912).
Regarding claim 1, Al-Tuhami discloses an angled coupling for securing a threaded rod 1 comprising an internally threaded first coupler; and
an internally threaded second coupler connected to the first coupler and extending from the first coupler at a defined angle from an axis of the first coupler (annotated Fig 11).


    PNG
    media_image1.png
    558
    720
    media_image1.png
    Greyscale

Regarding claim 8, Al-Tuhami discloses an internally threaded third coupler connected to the first coupler and extending from the first coupler at the defined angle from the axis of the first coupler, wherein the second coupler and the third coupler are a defined angle apart around the axis of the first coupler (annotated Fig 11).
Regarding claim 9, Al-Tuhami discloses the defined angle the second coupler and the third coupler are apart around the axis of the first coupler is 90-degrees (annotated Fig 11).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ladyshenski (DE 102012024628 A1).
Regarding claim 2, Ladyshenski discloses as discussed in claim 1, but does not specifically discloses the defined angle is 45-degrees. However, it would have been an obvious matter of design choice to modify the defined angle to 45-degrees, since such a modification would have involved a mere change in the angle between the first and second couplers according to the required orientation of the rods. A change in an angle is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 7, Ladyshenski discloses as discussed in claim 1, but does not specifically discloses at least one of thread configurations and diameters of the first coupler and the second coupler are different. However, it would have been an obvious matter of design choice to modify the diameter of the second coupler to be different .

12.	Claims 10, 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tuhami (WO 2016138912).
Regarding claim 10, Al-Tuhami discloses as discussed in claim 8, but does not disclose the defined angle the second coupler and the third coupler are apart around the axis of the first coupler is 180-degrees. However, it would have been an obvious matter of design choice to modify the defined angle to 180-degrees, since such a modification would have involved a mere change in the angle between the second and third couplers according to the required orientation of the rods. A change in an angle is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, Al-Tuhami discloses third, fourth internally threaded couplers connected to the first coupler and extending from the first coupler at the defined angle from the axis of the first coupler, (annotated Fig 11), but does not disclose a fifth coupler. However, it would have been an obvious matter of design choice to modify the angled coupling of Al-Tuhami to include a fifth coupler since such a modification would have involved a mere duplication of parts and it would provide an angled coupling that can be connect multiple rods.

Regarding claims 14 and 15, Al-Tuhami discloses as discussed in claim 1, but does not disclose one or more angled couplings are used to provide seismic restraint; one or more angled couplings are used to provide storm-pipe surge restraint. However, it would have been an obvious engineering design to use the one or more angled couplings to provide seismic restraint or to provide storm-pipe surge restraint because the angled couplings of Al-Tuhami are structurally the same as the applicant’s invention, and therefore, will inherently be capable of performing the same functions. 

13.	Claims 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tuhami (WO 2016138912) in view of O’Loughlin (WO 2011/014808). 
Regarding claim 12, Al-Tuhami discloses as discussed in claim 1, but does not disclose a support plate located between edges of the first coupler and the second coupler. However, O’Loughlin discloses an angled coupling including a support plate 30 located between edges of a first coupler 22 and a second coupler 20, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angled 
Regarding claim 16, Al-Tuhami discloses an angled coupling comprising 
passthrough internally threaded coupler (first coupler); a plurality of internally threaded couplers (second and third coupler) connected to the passthrough coupler and extending from the passthrough coupler at a defined angle from an axis of the passthrough coupler (annotated Fig 11), but does not disclose a support plate located between edges of the passthrough coupler and each of the plurality of angled couplers. However, O’Loughlin discloses an angled coupling including a support plate 30 located between edges of the passthrough coupler and each of the plurality of angled couplers 20, 22, 24, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angled coupling of Al-Tuhami to include a support plate as taught by O’Loughlin, in order to provide reinforcement to the angled coupling.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention. 
Regarding claim 17, Al-Tuhami discloses the plurality of angled couplers (second and third couplers) are equally spaced around axis of the passthrough coupler (annotated Fig 11).
Regarding claim 18, Al-Tuhami discloses the passthrough coupler (first coupler) is to either have a threaded rod pass therethrough or to receive a first threaded rod in a first side and a second threaded rod in a second side (annotated Fig 11).
Regarding claim 19, Al-Tuhami discloses thread configurations and diameters of the passthrough coupler and the plurality of angled couplers are same (Fig 11).
Regarding claim 20, Al-Tuhami modified by O’Loughlin discloses as discussed in claim 16, but does not disclose at least one of thread configurations and diameters of the passthrough coupler and the plurality of angled couplers are different. However, it would have been an obvious matter of design choice to modify the diameter of the plurality of angled couplers to be different from the diameter of the passthrough coupler, since such a modification would have involved a mere change in the diameter of second coupler according to the required diameter of the rods and it would provide an angled coupling that can be used with rods of different diameters. A change in a diameter is generally recognized as being within the level of ordinary skill in the art.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        5/7/2021